DETAILED ACTION
This Office Action is in response to an application filed on May 18, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/167,789 filed on October 23, 2018, now U.S. Patent No. 11,032,259, that application claiming benefit as a Continuation-in-Part of U.S. Application No. 15/398,898 filed on January 5, 2017, now U.S. Patent No. 10,284,367, that application itself claiming domestic benefit as a Continuation Application from U.S. Application No. 14/258,826 filed on April 22, 2014, now U.S. Patent No. 9,548,972, that application itself claiming domestic benefit as a Continuation Application from U.S. Application No. 13/627,444 filed on September 26, 2012, now U.S. Patent No. 8,745,415.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-17 of commonly-owned U.S. Patent No. 8,745,415.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 

Claims 1, 9, and 17, as best understood in view of the issues of indefiniteness as set forth herein, infra, are obvious variations of the independent claims recited in U.S. Patent No. 8,745,415.  

Claims 2-8, 10-16, and 18-20, as best understood, are all dependent from one of claims 1, 9, or 17, and are therefore rejected at least by virtue of that dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1, 9, and 17 each recite, at the end of the claim(s), “the NVMe SSDs”.  
The element “the NVMe SSDs” renders the claim(s) indefinite because each of the claims previously recite “a plurality of Non-Volatile Memory Express ('NVMe') Solid State Drives (' SSDs')”, and, “a plurality of NVMe SSDs ('Non-Volatile Memory Express Solid State Drives')”, and so it is unclear to which “the NVMe SSDs” the element in question refers.  

Claim 17 further recites, “the master secret”, and, “the plurality of shares”, and, “the NVMe SSDs”.  
There is insufficient antecedent basis for each of the foregoing elements in the claim(s).  

Claims 2-8, 10-16, and 18-20 (as best understood) are each dependent from one of claims 1, 9, or 17, and are therefore rejected under the same rationale.  

Claim 19 recites, “The storage system as recited in claim 15”.  
Claim 19 is thus indefinite because claim 15 recites a method, not a system.  

Claim 20 is dependent upon claim 19, and is therefore rejected under the same rationale above with regard to claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Clifford, Thomas G., U.S. Patent No. 8,037,319
Orsini, et al., U.S. Pub. No. 2012/0166818;
Murty, et al., U.S. Pub. No. 2003/0084290

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
October 5, 2022